Title: Thomas Boylston Adams to Abigail Adams, 2 November 1792
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother,
Philadelphia Nov; 2d: 1792
I have received your favor of the 21st: and as I want a little private conversation with you, must oblige you to pay the Postage of my answer. At the request of several of our Friends I addressed a Letter to my Father a day or two since—stating certain reasons for hastening his Journey to Philada: and most of those were of a public nature; but I omitted to mention any inducements of a personal nature to him, because I chose rather to communicate them to you. It is feared lest his absence from the Seat of Govt: at this critical period, will give a handle to his Enemies, who will use every effort to divert the votes of the Electors in some of the States from him, and thereby prevent his having a Majority. I know there is not a man connected with the Govt: who is less disposed to trouble his friends upon an occasion of this kind, or who has less dread of the arts of his opponents, yet the question is whether his absence at this time may not be construed by them as an unfavorable symptom in public affairs. The spirit of opposition increases to the southward, and every opportunity which can be seized, will be eagerly employed to embarrass the public Counsels. The reasons assigned by my Father in his letter to me, for delaying his Journey, were perfectly satisfactory, because I considered the delacacy of his situation with respect to the coming Election, and am acquainted with his wish to have it pretty clearly decided before he undertakes the Journey. The anxiety which is expressed by his friends arises from the apprehension lest he should be absent the whole session, which they are now willing to acknowledge might have considerable influence upon public measures. It seldom happens that any business of great importance is transacted in the first weeks of a Session, so that he would not be so much missed as at a later period, but if the complexion of the Election should be unfavorable, he may determine not to come at all, which, every one knows would injure the Federal interest materially. I hope therefore both Public & private considerations will induce him to come on. I hear no doubts or surmises expressed with regard to the Election; nor do I hear of a single Candidate whose Rivalship may be dreaded. If any thing like a serious or formidable contest were meditated, I should certainly hear of it from my young Companions at least, who have never discovered a disposition to conceal any thing of this kind from me. Burr is mentioned—but so faintly that I doubt whether he secures three votes, notwithstanding he has the support of P—— Edwards or A J Dallas. Maryland is said to be favorable to the present State of affairs, altho’, Mercer has been reelected. But enough of this— Now with regard to Lodgings, I know not where to apply further than I have allready. It seems as if the whole City was full even to an overflow— I shall be constantly upon the look out, but all the Lodging Houses are full, as I find most of the members of Congress bespoke their old places before they left this place last year; we must wait therefore till some favorable opening occurs.
There are no complete setts of the National Gazett to be procured from its Commencement, and my Patiotism is too strong to give so small an encouragement as the price of a single Paper, to such an engine of party opposition; I shall wait therefore till you tell me what effect this reason has with you, before I send orders to the Editor— Fenno will have nothing to do with him. The negociation therefore must be carried on in my name, to which I oppose the above objection.
I have taken a huge fancy to some of your Cheese, and as I still retain a share of affection for my native soil, a little of its produce would be particularly acceptable, at this time; My Quaker Friends, are the most hospitable people in the Circle of my acquaintance, and my good Lady, by her friendly offices, renders your absence infinitely less irksome than I could expect; I wish therefore to make her a small present of this kind, provided you can spare half a Dozen or so, from your stock; you may think it a singular request, but I hope not unreasonable. They may be put in a small Cask & sent by water, if convenient.
My health has mended much since the Cold weather set in; I prevent any kinks in my bones by regular exercise, and as to the Ague, the Bark proved too strong for it this season, tho I come within an ace of it several times; The Wine which was left me, was of great service, I say was because I finished the last of it yesterday—I can wait conveniently till my Father comes to have it replenished, if you think it a reasonable expence. My paper says, good by to you,—my best love to Unkles Aunts, Brothers Cousins &c
T B A.
